Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.          The information disclosure statement (IDS) submitted on 11/04/21, 03/04/21 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
2.          The drawings filed on 07/17/20.  These drawings are acceptable.

Priority
3.          Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

CLAIM INTERPRETATION
4.        The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
6.       Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data acquisition device”, “data processing device” in claims 1-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
             Data acquisition device – device includes a vertical lifting platform and a camera arranged on the vertical lifting platform, (Applicants’ pub. No. 2021/0131795, [0015]), device includes a camera 21 and the vertical lifting platform 22, the camera 21 is arranged on the vertical lifting platform 22, (Applicants’ pub. No. 2021/0131795, [0066]),
             Data processing device – There is no explanation in Applicants’ specification.
	Appropriate correction/explanation is required.
Claim Rejections - 35 USC § 112
8.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.       Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“data processing device”, “reconstruction algorithm” invokes 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to disclose any specific structure that the “data processing device”, “reconstruction algorithm” comprises that supports the claimed functionality. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.
For purpose of examination, these wordings are interpreted as the followings:
“Data processing device”: any computer, processor, server.
“Reconstruction algorithm”:  any inspection data, information.  

Claim Rejections - 35 USC § 103
10.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

12.          Claim(s) 1, 6-7, 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (Pub. No. 2006/0090361) in view of Watanabe, (U.S. Pat. No. 6,275,287). Hereafter “Matsuda”, “Watanabe”.
Regarding Claims 1, 9, Matsuda teaches  
            a carrier device which comprises a rotatable support and a carrier arranged on the rotatable support, the rotatable support comprises a rotational axis, (figure 1, mounting tool 2 is not different from a carrier device which comprises a rotatable support 1a.  It is inherent that rotatable table 1a has its own rotational axis);
            a data acquisition device spaced apart from the carrier and configured to collect reflective light data of an object on the carrier when the rotatable support rotates to a corresponding angle so as to obtain single-visual-angle data of the object at the corresponding angle, ([0060].  It is inherent that laser light irradiated from measuring part, reflected on the surface of measuring object, and detected by laser sensor 1da, is not different from to obtain single-visual-angle data of the object); and
            a data processing device connected with the data acquisition device and configured to perform three-dimensional reconstruction according to the single-visual-angle data and a reconstruction algorithm, (abstract, [0002, 0018, 0023, 0032, 0038, 0040, 0045, 0063]. Note: Please see 112(b) rejection above for the wording a reconstruction algorithm).
           Moreover, Watanabe also teaches to obtain single-visual-angle data of the object at the corresponding angle, (figures 3, 5, receiver 51-58 obtain single-visual-angle data at the corresponding angle reflected light beam of the object 3 emitted from emitter 21-32.  Column 6, lines 36-60).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Matsuda by obtaining single-visual-angle data of the object at the corresponding angle in order to inspect reflected light at different angles, (abstract, [0002, 0018, 0023, 0032, 0038, 0040, 0045, 0063]).



	Regarding Claim 7, Matsuda teaches the carrier device further comprises a horizontal translation carrier, (figure 1, XY table 1c), the rotatable support is arranged on the horizontal translation carrier, (figure 1, rotating table 1a); the data acquisition device is arranged on the vertical lifting platform to enable a height of the data acquisition device relative to the carrier to be adjustable, (figure 1, elements 1d, 1da); an initial direction of the rotational axis is parallel to the horizontal translation carrier; an optical path for collection of the data acquisition device is perpendicular to the horizontal translation carrier, (figure 1, laser sensor 1da is perpendicular to the XY table, which is not different from horizontal translation carrier).
             Although Matsuda does not teach the data acquisition device comprises a vertical lifting platform and a camera arranged on the vertical lifting platform, Watanabe teaches, (figure 4, elements 39, 40).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Matsuda by having a vertical lifting platform and a camera arranged on the vertical lifting platform in order to implement inspection system moving efficiently.


13.          Claim(s) 2, is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (Pub. No. 2006/0090361) in view of Watanabe, (U.S. Pat. No. 6,275,287), further in view of Kay, (U.S. Pub. No. 2018/0156595). Hereafter “Matsuda”, “Watanabe”, “Kay”.
            Regarding Claim 2, Matsuda teaches the collected reflective light data is reflection spectrum data, ([0060]).  Although Matsuda does not teach a chromatic dispersion confocal data acquisition device, Kay teaches, ([0004]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Matsuda by having a chromatic dispersion confocal data acquisition device in order to implement focusing different wavelengths at different focal lengths and measuring distance as a function of the wavelength, (Kay, [0004]).

14.          Claim(s) 8, 10, 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (Pub. No. 2006/0090361) in view of Watanabe, (U.S. Pat. No. 6,275,287), further in view of Kay, (U.S. Pub. No. 2018/0156595), and Baeg et al., (U.S. Pub. No. 2014/0111812). Hereafter “Matsuda”, “Watanabe”, “Kay”, “Baeg”.
            Regarding Claim 8, 10, 11, Matsuda teaches all the limitations of claim 1 as stated above except for the camera at least comprises a broad-spectrum light source, a chromatic dispersion lens and a detector, the broad-spectrum light source, the chromatic dispersion lens and the detector are configured to obtain the single-visual- angle data based on a chromatic dispersion confocal method; the data processing device performs the three-dimensional reconstruction.  Baeg teaches a broad-spectrum light source, ([0071-0073]).  Kay teaches a chromatic dispersion lens and a detector, ([0004]). It would have been obvious to one having ordinary skill in the art at 
             Further, according to claims 8, 10, 11, although Matsuda does not teach collecting single-visual-angle data of the object at different viewing angles, or the single-visual-angle data of different viewing angles and a conversion matrix of different viewing angles, Watanabe teaches, (figures 3, 4, 5, 6).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Matsuda by collecting single-visual-angle data of the object at different viewing angles in order to implement inspection device more efficiently.

15.          Claim(s) 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (Pub. No. 2006/0090361) in view of Watanabe, (U.S. Pat. No. 6,275,287), further in view of Kay, (U.S. Pub. No. 2018/0156595), and Baeg et al., (U.S. Pub. No. 2014/0111812), and Kumagai, (U.S. Pub. No. 2017/0168142). Hereafter “Matsuda”, “Watanabe”, “Kay”, “Baeg”, “Kumagai”.
            Regarding Claim 12, although Matsuda does not teach applying single-visual-angle data of different viewing angles to preset conversion matrixes of corresponding viewing angles and to obtain a three-dimensional reconstructed image through the data processing device, Watanabe teaches, (figures 3, 4, 5, 6).  Further, Kumagai teaches performing three-dimensional data point cloud, ([0078]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Matsuda by performing three-dimensional data point cloud in order to implement inspection device with point cloud data, ([0078]).

Allowable Subject Matter
16.          Claims 3-5, 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
17.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 3 and 13. 
18.          As claim 3, the prior art of record taken alone or in combination, fails to disclose or render obvious a three-dimensional reconstruction system comprising to collect reflective light data of an object on the carrier when the rotatable support rotates to a corresponding angle so as to obtain single-visual-angle data of the object at the corresponding angle; and to perform three-dimensional reconstruction according to the single-visual-angle data and a reconstruction algorithm; further comprising a rotational axis correction surface, the data acquisition device is further configured to collect reflection signals of the rotational axis correction surface so as to obtain reflection data, and the data processing device is further configured to calculate a rotational axis position according to the reflection data and correct the reconstruction algorithm according to the rotational axis position; in combination with the rest of the limitations of claims 1 and 3.
19.          As claim 13, the prior art of record taken alone or in combination, fails to disclose or render obvious a three-dimensional reconstruction method performed based on the three-dimensional reconstruction system comprising to collect reflective light data of an object on the carrier when the rotatable support rotates to a corresponding angle so as to obtain single-visual-
Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
January 11, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877